Citation Nr: 1313943	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  12-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction of the rating for service-connected bilateral hearing loss from 10 percent to 0 percent, effective March 25, 2010, is proper. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which reduced the Veteran's disability rating from 10 percent to 0 percent, effective March 25, 2010.  

On the Veteran's substantive appeal (VA Form 9), received at the RO in February 2012, he requested a videoconference hearing before a Veterans Law Judge.  Subsequently, in March 2013, the Veteran withdrew this request.  Although a hearing has not been held, the Board has met its obligation to provide him the opportunity to testify before a Veterans Law Judge, and no further action is necessary in this regard.  38 C.F.R. § 20.700 (2012).


FINDINGS OF FACT

1.  The Veteran was afforded a VA examination in January 2008 and the audiometric test results show that the Veteran had level IV hearing in his right ear and level III hearing in his left ear.

2.  In a February 2008 rating decision, the Veteran was service-connected for bilateral hearing loss and was assigned a 10 percent rating, effective August 24, 2007.

3.  The Veteran was afforded a VA examination in March 2010 and the audiometric test results show that the Veteran had level III hearing in his right ear and level III hearing in his left ear.

4.  In an April 2010 rating decision that reduced the evaluation of the Veteran's bilateral hearing loss from 10 percent to noncompensably disabling, effective March 25, 2010, the RO also increased the evaluation of his posttraumatic stress disorder from 10 to 30 percent and granted service connection and assigned a 10 percent rating for his diabetes mellitus, each effective July 24, 2009; the Veteran's combined disability evaluation was increased from 30 to 40 percent, resulting in no retroactive reduction in the Veteran's monthly compensation payments.  

5.  The results of a June 2010 private audiological examination are inadequate for VA rating purposes. 

6.  Improvement in the Veteran's service-connected bilateral hearing loss is reflected in the comparison of the probative medical evidence of record.  


CONCLUSION OF LAW

The reduction for bilateral hearing loss to 0 percent, effective March 25, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.103, 3105(e), 3.344, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  

The VCAA notice, in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A July 2009 letter notified the Veteran of the information and evidence needed to substantiate and complete the claim on appeal.  This letter was provided to the Veteran before the initial adjudication of his claim in April 2010.

The Board notes that when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  The Court of Appeals for Veterans Claims (Court) has held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio, and will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

In this case, the April 2010 rating decision, while reducing the Veteran's rating assigned for his bilateral hearing loss from 10 to 0 percent, effective March 25, 2010, concurrently granted a higher rating from 10 percent to 30 percent for the Veteran's posttraumatic stress disorder and granted a 10 percent evaluation for the Veteran's diabetes mellitus, both effective from July 24, 2009. 

For the reasons stated below, the Veteran was not notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e).  A review of the records shows that the Veteran's combined evaluation rating from August 24, 2007 to July 23, 2009 was 30 percent.  The April 2010 rating decision resulted in a combined rating of 50 percent for the period from July 24, 2009 to March 24, 2010, and a combined rating of 40 percent since March 25, 2010.  In the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Since the combined rating prior to July 24, 2009 was 30 percent and the April 2010 rating decision resulted in an increased combined rating of 40 percent, the outcome of the April 2010 rating decision was an increase in benefits.  

Effectively, the Veteran never relied upon the 50 percent combined rating from July 24, 2009 to March 24, 2010, since the combined rating was reduced to 40 percent in the same decision.  As such, the Veteran was not notified of the proposed reduction of his disability rating for bilateral hearing loss in accordance with 38 C.F.R. § 3.105(e) because the procedural safeguards do not apply.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F. 3d 1345, 1347-1349 (Fed. Cir. 2007).

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records, private medical examinations and lay statements.  Also, VA obtained the records from the Veteran's VA audiological examinations in January 2008 and March 2010.  The Board finds that the VA audiological examinations are adequate for evaluation purposes because the examiners had knowledge of the relevant facts, considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

II.  Analysis

In this case, the Veteran is challenging the reduction in the disability rating for his bilateral hearing loss from 10 percent to 0 percent.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at C.F.R. § 3.34 (a) and (b); which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction, these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c). 

Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 450-421 (citing 38 C.F.R. § 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.44(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer, 2 Vet. App. at 277, 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under  38 C.F.R. § 3.44(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, as the 10percent evaluation was granted in February 2008, effective August 24, 2007, and was reduced in June 2010, effective March 25, 2010, it had not been in effect for the requisite period of time.  As such, the provisions of C.F.R. § 3.34 (a) and (b) are not directly applicable in this instance.  

The Veteran's service-connected bilateral hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2012).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2012).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  When only one ear is service connected, the non service connected ear is given Level I hearing loss.  38 C.F.R. § 4.86(b) (2012).  

The RO initially assigned a 10 percent disability rating in a February 2008 rating decision based upon a review of all the evidence of record and the results of a January 2008 VA examination.  The January 2008 VA examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
55
65
LEFT
N/A
35
45
45
55

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 in the left ear.

Applying the results to Table VI yields a Roman numeral value of IV for the right ear and a Roman numeral value of III for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss would be evaluated as 10 percent disabling.  

The Veteran was afforded a March 2010 VA audio examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
50
60
LEFT
N/A
35
45
50
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 in the left ear.

Applying the results to Table VI yields a Roman numeral value of III for the right ear and a Roman numeral value of III for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss would be evaluated as 0 percent disabling.  

Since the latest examination showed improvement in the Veteran's bilateral hearing loss, the RO reduced the evaluation of a 10 percent disability rating to a 0 percent rating based on the values assigned by Table VII.

Subsequently, the Veteran submitted a private audio examination with his June 2010 notice of disagreement.  The June 2010 private audio examination's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
70
---
75
LEFT
N/A
75
70
---
80

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 64 in the left ear.

Unfortunately, this audiogram is inadequate for rating purposes as the Veteran's pure tone thresholds for both the right and left ears at the 3000 Hertz level are missing.  Since this score is not available, the average pure tone threshold levels for the both ears are not complete.  The Board notes the Court recently held that, pursuant to 38 U.S.C.A. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011). 

In this case, however, the Board finds the holding in Savage inapplicable.  The missing pure-tone threshold readings at the required 3000 Hertz level are not obtainable and may not be recreated.  Further, the examination results reflected that a response at the 3000 Hertz level, from the right ear, was not detected by the maximum output of the equipment.  Therefore, the results of this audiogram are of limited, if any, probative value in substantiating the Veteran's claim for a compensable rating for the period on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, the Board has considered the evidence of record and finds that the reduction of the Veteran's disability rating for his service-connected bilateral hearing loss from 10 percent to 0 percent to be proper.  In reaching this determination, the Board acknowledges that the Veteran is indeed "right on the border" but reiterates that the evaluation of bilateral hearing loss is based on a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The reduction of the rating for bilateral hearing loss from 10 percent to 0 percent, effective March 25, 2010, was proper and the appeal is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


